    4:12-cr-03058-JMG-CRZ Doc # 111 Filed: 07/26/21 Page 1 of 2 - Page ID # 304




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:12CR3058
       vs.

CRYSTAL DAHLKE,                                           RELEASE ORDER

                    Defendant.



IT IS ORDERED:

1)      Defendant’s oral motion for release is granted.

2)      Defendant shall comply with all terms and conditions of supervised release
        which were imposed at sentencing except as follows:

              The defendant shall be released to reside at The Bridge,
              Hastings, Nebraska and participate in that facility’s substance
              abuse treatment program. The defendant shall fully comply
              with the requirements of defendant’s treatment plan and all
              rules of The Bridge facility. If the defendant is discharged
              from the facility for any reason whatsoever, or leaves the
              premises of the facility without authorization, Defendant shall
              promptly report to the supervising officer or to any law
              enforcement officer. In addition, irrespective of whether
              Defendant self-reports upon discharge or leaving the facility,
              the United States Marshal, and/or any law enforcement officer
              is hereby authorized and ordered to take the defendant into
              custody and detain the defendant pending a prompt hearing
              before the court.

3)      The defendant shall arrive at The Bridge by 8:00 a.m. on July 27, 2021.
        Defense counsel shall communicate with the Marshal to arrange for
        Defendant’s release to Johanna Osholo at 7:00 a.m. on July 27, 2021 for
        transport to The Bridge.

4       The defendant shall appear at her revocation hearing scheduled for
        October 22, 2021 at 10:30 a.m. before the Honorable John M. Gerrard, in
4:12-cr-03058-JMG-CRZ Doc # 111 Filed: 07/26/21 Page 2 of 2 - Page ID # 305




    Courtroom 1, United States Courthouse and Federal Building, 100
    Centennial Mall North, Lincoln, Nebraska.

    July 26, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
